FILED
                                                                                         JA~J 1 1 ?011
                              UNITED STATES DISTRICT COURT                        Clerk. U S 01 t I
                              FOR THE DISTRICT OF COLUMBIA                       Courts tor tt,e ~fs~r};t oBtanck'luptcy
                                                                                                               o umbla

ANGELA DENISE NAILS,                        )
                                            )
                Plaintiff,                  )
                                            )
       v.                                   )       Civil Action No.        11 0064
                                            )
KENNETH QUATTLEBAUM, et al.,                )
                                            )
                Defendants.                 )

                                 MEMORANDUM OPINION

       This matter comes before the Court on review of plaintiff's application to proceed in

forma pauperis and pro se complaint. The application will be granted, and the complaint will

be dismissed.

       In September 2010, plaintiff submitted a complaint which appears to be identical to the

pleading submitted here, and the Court transferred that matter to the United States District

Court for the Northern District of Alabama. Nails v. Quattlebaum, No. 10-1584 (D.D.C.

Sept. 20, 2010). That Court dismissed the case upon its determination that, by filing her

complaint in the District of Columbia, plaintiff was attempting to circumvent an order which

required a prefiling determination by a judge before her case could proceed in the Northern

District of Alabama. Nails v. Quattlebaum, No. 1O-2743-S (N.D. Ala. Nov. 1,2010) (Order

Dismissing Case Without Prejudice); see Nails v. Arbor Acres Apartments, No. 4:08-cv-1990

(N.D. Ala. Feb. 12, 2009) (Final Judgment Order directing the Clerk "to refrain from

processing any new action by Nails unless a judge of this Court makes a pre-filing

determination that the case has sufficient merit to be filed. Thus, any complaint submitted by


                                                1
Nails in the Northern District of Alabama must, in the future, be submitted to a judge of the

court for a pre-filing determination that the case may proceed").

        It is apparent that venue in this district is improper for litigating the claims plaintiff

raises because all the alleged events forming the basis of her claims occurred in Alabama and

because all the parties are located in Alabama. See 28      u.s.c.   § 1391(b) (designating the

proper venue under the circumstances presented as the location where the defendants are

located or where a substantial part of the events occurred). Under 28 U .s.c. § 1406(a), if a

case is filed in the wrong district, the court "shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought." Id. In light

of the plaintiff's apparent attempt to bring claims against the same defendants arising from the

same facts as those set forth in her prior case, and in light of the plaintiff's apparent attempt

to avoid the restrictions imposed on her ability to file cases in the Northern District of

Alabama, it is not in the interest of justice to transfer this action. This action will be dismissed

without prejudice.

       An Order accompanies this Memorandum Opinion.

                                                            !lM~c
                                                United States District Judge




                                                   2